592 So.2d 1272 (1992)
Robert KIRSCHENBAUM, Appellant,
v.
The STATE of Florida, Appellee.
No. 91-1104.
District Court of Appeal of Florida, Third District.
February 11, 1992.
Bennett H. Brummer, Public Defender and Howard K. Blumberg, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Giselle Lylen and Angelica D. Zayas, Asst. Attys. Gen., for appellee.
Before SCHWARTZ, C.J., and BARKDULL and GERSTEN, JJ.
PER CURIAM.
The defendant's conviction of resisting an officer with violence is reversed for a new trial because the trial court
erred in instructing the jury as a matter of law that the police officer was acting lawfully when he arrested appellant. See Brannen v. State, 453 So.2d 428 (Fla. 1st DCA 1984); Smith v. State, 399 So.2d 70 (Fla. 5th DCA 1981).
Dion v. State, 564 So.2d 618, 618 (Fla. 4th DCA 1990).